UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 1-12295 GENESIS ENERGY, L.P. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 76-0513049 (I.R.S. Employer Identification No.) 919 Milam, Suite 2100, Houston, TX (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (713) 860-2500 Securities registered pursuant to Section 12(g) of the Act: NONE Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filerþ Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2) of the Exchange Act). YesoNoþ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.Class A Common Units outstanding as of May 9, 2011:64,575,065 GENESIS ENERGY, L.P. Form 10-Q INDEX Page PART I.FINANCIAL INFORMATION Item 1. Financial Statements 3 Unaudited Condensed Consolidated Balance Sheets – March 31, 2011 and December 31, 2010 3 Unaudited Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2011 and 2010 4 Unaudited Condensed Consolidated Statements of Comprehensive Income for the Three Months Ended March 31, 2011 and 2010 5 Unaudited Condensed Consolidated Statement of Partners’ Capital for the Three Months Ended March 31, 2011 and 2010 6 Unaudited Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2011 and 2010 7 Notes to Unaudited Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures about Market Risk 31 Item 4. Controls and Procedures 31 PART II.OTHER INFORMATION Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults upon Senior Securities 31 Item 4. (Removed and Reserved) 31 Item 5. Other Information 31 Item 6. Exhibits 31 SIGNATURES 33 -2- INDEX PART I.FINANCIAL INFORMATION Item 1.Financial Statements GENESIS ENERGY, L.P. UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) March 31, December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable - trade, net Inventories Other Total current assets FIXED ASSETS, at cost Less:Accumulated depreciation (114,120 ) (108,283 ) Net fixed assets NET INVESTMENT IN DIRECT FINANCING LEASES, net of unearned income EQUITY INVESTEES INTANGIBLE ASSETS, net of amortization GOODWILL OTHER ASSETS, net of amortization TOTAL ASSETS $ $ LIABILITIES AND PARTNERS’ CAPITAL CURRENT LIABILITIES: Accounts payable - trade $ $ Accrued liabilities Total current liabilities SENIOR SECURED CREDIT FACILITIES SENIOR UNSECURED NOTES DEFERRED TAX LIABILITIES OTHER LONG-TERM LIABILITIES COMMITMENTS AND CONTINGENCIES (Note 12) PARTNERS’ CAPITAL: Common unitholders, 64,615 units issued and outstanding at March 31, 2011 and December 31, 2010, respectively TOTAL LIABILITIES AND PARTNERS’ CAPITAL $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. -3- INDEX GENESIS ENERGY, L.P. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per unit amounts) Three Months Ended March 31, REVENUES: Supply and logistics $ $ Refinery services Pipeline transportation services Total revenues COSTS AND EXPENSES: Supply and logistics costs: Product costs Operating costs Refinery services operating costs Pipeline transportation operating costs General and administrative Depreciation and amortization Net (gain) loss on disposal of surplus assets (11 ) 80 Total costs and expenses OPERATING INCOME Equity in earnings of equity investees Interest expense (8,699 ) (3,204 ) Income before income taxes Income tax expense (300 ) (691 ) NET INCOME Net loss attributable to noncontrolling interests — NET INCOME ATTRIBUTABLE TO GENESIS ENERGY, L.P. $ $ NET INCOME ATTRIBUTABLE TO GENESIS ENERGY, L.P. PER COMMON UNIT: Basic and Diluted $ $ WEIGHTED AVERAGE OUTSTANDING COMMON UNITS: Basic and Diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. -4- INDEX GENESIS ENERGY, L.P. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (In thousands) Three Months Ended March 31, Net income $ $ Change in fair value of derivatives: Current period reclassification to earnings — Changes in derivative financial instruments - interest rate swaps — ) Comprehensive income Comprehensive loss attributable to noncontrolling interests — Comprehensive income attributable to Genesis Energy, L.P. $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. -5- INDEX GENESIS ENERGY, L.P. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF PARTNERS’ CAPITAL (In thousands) Partners’ Capital Number of Common Units Common Unitholders Partners’ capital, January 1, 2011 $ Net income — Cash distributions — (25,846 ) Partners’ capital, March 31, 2011 $ Partners’ Capital Number of Common Units Common Unitholders General Partner Accumulated Other Comprehensive Loss Non- Controlling Interests Total Capital Partners’ capital, January 1, 2010 $ $ $ ) $ $ Comprehensive income: Net income — — (560 ) Interest rate swap loss reclassified to interest expense — — — Interest rate swap loss — — — (100 ) (104 ) (204 ) Cash contributions — — 37 — — 37 Cash distributions — (14,251 ) (2,328 ) — (2 ) (16,581 ) Contribution for executive compensation — — (1,977 ) — — (1,977 ) Unit based compensation expense 98 20 — — — 20 Partners’ capital, March 31, 2010 $ $ $ ) $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. -6- INDEX GENESIS ENERGY, L.P. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities - Depreciation and amortization Amortization and write-off of credit facility issuance costs Amortization of unearned income and initial direct costs on direct financing leases (4,349 ) (4,449 ) Payments received under direct financing leases Equity in earnings of investments in equity investees (3,197 ) (182 ) Cash distributions of earnings of equity investees Non-cash effect of equity-based compensation plans (135 ) Non-cash compensation credit — (1,977 ) Deferred and other tax liabilities Unrealized losses on derivative transactions Other, net Net changes in components of operating assets and liabilities (See Note 9) (32,722 ) (8,160 ) Net cash (used in) provided by operating activities (2,105 ) CASH FLOWS FROM INVESTING ACTIVITIES: Payments to acquire fixed and intangible assets (5,489 ) (2,299 ) Cash distributions received from equity investees - return of investment — Investments in equity investees (194 ) — Other, net (20 ) Net cash used in investing activities (3,420 ) (2,031 ) CASH FLOWS FROM FINANCING ACTIVITIES: Bank borrowings Bank repayments (98,100 ) (118,900 ) General partner contributions — 37 Noncontrolling interests contributions, net of distributions — (2 ) Distributions to common unitholders (25,846 ) (14,251 ) Distributions to general partner interest — (2,328 ) Other, net Net cash provided by (used in) financing activities (4,197 ) Net (decrease) increase in cash and cash equivalents (1,607 ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. -7- INDEX GENESIS ENERGY, L.P. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1.Organization and Basis of Presentation and Consolidation Organization We are a growth-oriented master limited partnership focused on the midstream segment of the oil and gas industry in the Gulf Coast area of the United States.We conduct our operations through our operating subsidiaries and joint ventures.We manage our businesses through three divisions: ● Pipeline transportation of crude oil and carbon dioxide (or CO2); ● Refinery services involving processing of high sulfur (or “sour”) gas streams for refineries to remove the sulfur, and sale of the related by-product, sodium hydrosulfide (or NaHS, commonly pronounced nash); ● Supply and logistics services, which includes terminaling, blending, storing, marketing, and transporting crude oil, petroleum products and CO2. In February 2010, new investors, together with members of our executive management team, acquired our general partner.At that time, our general partner owned all our 2% general partner interest and all of our incentive distribution rights, or IDRs.In respect of its general partner interest and IDRs, our general partner was entitled to over 50% of any increased distributions we would pay in respect of our outstanding equity. On December 28, 2010, we permanently eliminated our IDRs and converted our 2% general partner interest into a non-economic interest, which we refer to as our IDR Restructuring.We issued Class A Units, Class B Units and Waiver Units to the former stakeholders of our general partner in exchange for the elimination of our IDRs.See additional information on our outstanding equity in Note 6. Basis of Presentation and Consolidation The accompanying Unaudited Condensed Consolidated Financial Statements include Genesis Energy, L.P. and its operating subsidiaries, Genesis Crude Oil, L.P. and Genesis NEJD Holdings, LLC, and their subsidiaries, and Genesis Energy, LLC, our general partner.The inclusion of Genesis Energy, LLC in our Consolidated Financial Statements was effective December 28, 2010 due to our IDR Restructuring. Our results of operations for the interim periods shown in this report are not necessarily indicative of results to be expected for the fiscal year.The condensed consolidated financial statements included herein have been prepared by us without audit pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”).Accordingly, they reflect all adjustments (which consist solely of normal recurring adjustments) that are, in the opinion of management, necessary for a fair presentation of the financial results for interim periods.Certain information and notes normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations.However, we believe that the disclosures are adequate to make the information presented not misleading when read in conjunction with the information contained in the periodic reports we file with the SEC pursuant to the Securities Exchange Act of 1934, including the consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2010. Except per unit amounts, or as noted within the context of each footnote disclosure, the dollar amounts presented in the tabular data within these footnote disclosures are stated in thousands of dollars. -8- INDEX GENESIS ENERGY, L.P. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 2.Inventories The major components of inventories were as follows: March 31, 2011 December 31, 2010 Crude oil $ $ Petroleum products Caustic soda NaHS Other 4 16 Total inventories $ $ At March 31, 2011 and December 31, 2010 market values of our inventories exceeded recorded costs. 3. Equity Investees We are accounting for our 50% ownership in Cameron Highway Oil Pipeline Company (“Cameron Highway”) under the equity method of accounting. The following table reflects summarized income statement information for Cameron Highway for only one period as we did not acquire our 50% equity interest in Cameron Highway until November 23, 2010. Three Months Ended March 31, 2011 Revenues $ Operating Income $ Net Income $ 4. Intangible Assets and Goodwill Intangible Assets The following table reflects the components of intangible assets being amortized as of: March 31, 2011 December 31, 2010 Gross Carrying Amount Accumulated Amortization Carrying Value Gross Carrying Amount Accumulated Amortization Carrying Value Refinery services customer relationships $ Supply and logistics customer relationships Refinery services supplier relationships Refinery services licensing agreements Supply and logistics trade names - Davison and Grifco Intangibles associated with supply and logistics lease Other Total $ -9- INDEX GENESIS ENERGY, L.P. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS The following table reflects our estimated amortization expense for each of the five subsequent fiscal years: Amortization Expense to Year Ended December 31, be Recorded Remainder of 2011 $ In the first quarter of 2011, we adjusted the useful lives of our supply and logistics trade names. As a result of this change in the amortization period of our assets, operating income and net income attributable to us for the first quarter of 2011 decreased $1.4 million, or $0.02 per common unit. The impact of this change on net income for the remainder of 2011 and 2012 is expected to total $4.2 million and $2.3 million, respectively, and not be material in future periods. The table of estimated future amortization expense above reflects this change. Goodwill The carrying amount of goodwill by business segment at both March 31, 2011 and December 31, 2010 was $301.9 million to refinery services and $23.1 million to supply and logistics. 5. Debt As of March 31, 2011, we had $389.5 million borrowed under our senior secured credit facility, with $46 million of that amount designated as a loan under the inventory sublimit. Additionally, we had $5 million in letters of credit outstanding. Due to the revolving nature of loans under our credit facility, additional borrowings and periodic repayments and re-borrowings may be made until the maturity date of June 30, 2015. The total amount available for borrowings at March 31, 2011 was $130.5 million under our credit facility. We believe the amounts included in our balance sheet for debt outstanding under our senior secured credit facility approximate fair value as interest rates reflect current market rates. At March 31, 2011, $250 million of senior unsecured notes were outstanding, which had a fair value of approximately $251.9 million. We were in compliance with the financial covenants contained in our credit facility and indenture as of March 31, 2011. 6. Partners’ Capital, Distributions and Net Income Per Common Unit Partners’ Capital At March 31, 2011 and December 31, 2010, our outstanding equity consisted of 64,575,065 Class A Units and 39,997 Class B Units. Additionally 6,949,004 Waiver Units were outstanding. -10- INDEX GENESIS ENERGY, L.P. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Distributions We paid or will pay the following distributions in 2010 and 2011: General Limited General Partner Partner Partner Incentive Per Unit Interests Interest Distribution Total Distribution For Date Paid Amount Amount Amount Amount Amount Fourth quarter 2009 February 2010 $ First quarter 2010 May 2010 $ Second quarter 2010 August 2010 $ Third quarter 2010 November 2010 $ Fourth quarter 2010 February 2011 $ $ $
